746 N.W.2d 83 (2008)
Jacqueline RILEY, Plaintiff-Appellee,
v.
Christopher STEELE, CRNA, Richard A. Stark, M.D., Kalamazoo Anesthesiology, P.C., and Bronson Methodist Hospital, Defendants,
and
Joel H. Reinoehl, M.D. and Advanced Cardiac Healthcare, P.L.C., Defendants-Appellants.
Docket No. 135502. COA No. 279307.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the November 21, 2007 *84 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.